Title: General Orders, 9 June 1776
From: Washington, George
To: 



Head Quarters, New-York, June 9th 1776.
Parole Amboy.Countersign Brunswick.


It is strongly recommended, to the officers of the different regiments, to practice the Salute with the Fusee, and to fall upon a method of being uniform therein; so as that all may acquire one and the same mode: And The General desires, that when the line is turned out at any encampment, all the officers keep their arms advanced, and salute only by taking off their hats, until they have attained a more correct method of saluting with their arms.
A Guard of one Serjeant, one Corporal, and ten Men, to mount to morrow morning, at Murray’s Magazine—Mr Norward will give directions for placing the Sentries &c.
Lieut. Jacob Zanck of Col. Hands Regiment, tried at the General Court Martial whereof Col. Nixon is President for “Insulting

and abusing Lieut. Zeigler, Adjutant of said regiment, and for behaving in an infamous, scandalous manner, unbecoming the officer and gentlemen”—The Court are of opinion that the prisoner is guilty of publickly insulting Lieut. Zeigler on the regimental parade; and adjudge that Lieut. Zanck, ask pardon of Lieut. Zeigler, in presence of the officers of the Battalion, and be reprimanded by the Commanding officer of the regiment—The General approves of the above sentence.
Giles Burrow, of Capt. Barns’s Company, Col. Nixon’s regiment, tried at the above Court Martial for “Desertion and forging a Discharge from the Continental Service”—is found guilty of the same, and sentenced to receive Thirty-nine Lashes on his bare back.
John Monney of Capt. Stenrods Company Col. McDougall Regt tried at the General Court for “Desertion,” is found guilty but unfairness had been used in inlisting the prisoner, and his being very ignorant, judge him to be confined seven days on bread and water.
Gustus Seely of Capt. Hull’s Company Col. Webb’s regiment, tried at the above Court Martial for “being drunk and disobedience of orders and insulting Mr Webb A:D:C: to General Putnam,” is found guilty and sentenced to be whipped Thirty Lashes on his bare back.
The General approves of the above sentence[s] and orders them to be put in execution at the usual time and place.
